COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Dale Lee Berg, Jr. v. State of Texas

Appellate case number:     01-22-00248-CR

Trial court case number: 1554689

Trial court:               179th District Court of Harris County

        On September 1, 2022, Appellant Dale Lee Berg, Jr. filed a second motion for extension
of time in which to file his brief, requesting an extension until October 3, 2022.
       Appellant’s brief originally was due on June 13, 2022. On July 6, 2022, Appellant filed a
motion for extension of time until August 9, 2022 to file his brief. In the first motion for
extension of time, Appellant’s counsel explained the extension was needed due to her extensive
caseload: approximately 120 cases in “pre-trial status” in two different counties, two post-
conviction writs, five pending appeals, and a trial scheduled the next day. That motion was
granted.
       In the second motion for extension of time, Appellant’s counsel asserts the extension is
needed because of her extensive caseload—approximately 130 pre-trial cases in two different
counties, one post-conviction writ, and six pending appeals—and because she and her immediate
family members have been ill recently.
       Appellant’s second motion for extension of time is granted. Appellant’s brief is due
October 3, 2022. Given that the brief’s due date is now 112 days after the original due date, no
further extensions will be granted.
        If appellant’s brief is not filed by October 3, 2022, the case will be abated and remanded
to the trial court for a hearing to determine (a) whether appellant desires to prosecute his appeal;
(b) whether appellant’s counsel has abandoned the appeal; (c) the reason for the failure to file a
brief; and (d) if the appellant desires to continue the appeal, a date certain when appellant’s brief
will be filed. TEX. R. APP. P. 38.8(b).
       It is so ORDERED.
Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: September 13, 2022